                       Case 18-30791-lkg              Doc 78     Filed 08/05/19         Page 1 of 9


                                           UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF ILLINOIS


 In re: Charles L. Lentz Jr.                                               Case No. 18-30791
        xxx-xx-5095                                                           Original Chapter 13 Plan
                                                                              Amended Plan Number 4
         xxx-xx-                                                           (Changes must be underlined)
                               Debtor(s)                                      Limited Service Applicable

                               CHAPTER 13 PLAN AND NOTICE OF TIME TO OBJECT

CHAPTER 13 PROCEDURES MANUAL The provisions of the Court’s Chapter 13 Procedures Manual are incorporated
herein by reference and made part of this Plan. This manual is available at www.ilsb.uscourts.gov.

YOUR RIGHTS WILL BE AFFECTED You should read these papers carefully and discuss them with your attorney.
Anyone opposing any provision of this Plan as set forth below must file a timely written objection. This Plan may be
confirmed without further notice or hearing unless written objection is filed and served within 21 days after the conclusion
of the 11 U.S.C. § 341(a) Meeting of Creditors. Objections to an amended Plan must be filed and served within 21 days after
the date of filing of the amended Plan.

THIS PLAN DOES NOT ALLOW CLAIMS A Creditor must file a timely Proof of Claim to receive distribution as set forth
in this Plan. Even if the Plan provides for payment, no payment will be made unless a Proof of Claim is timely filed.
If the debtor is not represented by counsel, any party filing a proof of claim must serve the debtor with notice that the claim
has been filed and with a copy of the claim. Any pleadings that are filed in relation to the claim also must be served on the
debtor.

IF A TIMELY CLAIM IS NOT FILED, AS PERMITTED BY FED. R. BANKR. P. 3002(c), 3004 OR FURTHER
ORDER OF THIS COURT, ALL AMOUNTS RECEIVED BY THE TRUSTEE FOR THE UNFILED CLAIM WILL
BE DISBURSED TO OTHER CREDITORS PURSUANT TO THE ORDER OF DISTRIBUTION.

If you have a secured claim, this Plan may void or modify your lien if you do not object to the Plan.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
not the plan includes any or all of the following items. If an item is checked as “Not Included” or if both boxes are
checked, the provision will be void if set out later in the plan.


 I.     A limit on the amount of a secured claim, set out in Sections 3E, 3F, or 4B,             Included         Not Included
        which may result in a partial payment or no payment at all to the secured creditor

 II.    Avoidance of a judicial lien or nonpossessory, non-purchase money security               Included         Not Included
        interest, set out in Section 9

 III.   Nonstandard provisions set out in Section 10.                                            Included         Not Included


1.     PAYMENTS
The Debtor submits to the Standing Chapter 13 Trustee all projected disposable income to be received within the applicable
commitment period of the Plan. The payment schedule is as follows:

          Start Month #                      End Month #                Monthly Payment                       Total
                   1                             7                             TPI                          $4,775.00
                   8                             14                          $440.00                        $3,080.00
                15                               60                          $460.00                        $21,160.00
                                                                  Grand Total Payments:                       $29,015.00

Wage Order Required:            Yes         No    ePay       TFS (Must list employer information)
                       Case 18-30791-lkg            Doc 78       Filed 08/05/19        Page 2 of 9


The Debtor from whose check the payment is deducted:
Employer’s name, address, city, state, phone:




                                      IMPORTANT PAYMENT INFORMATION

NOTE: Plan payments to the Trustee must commence within 30 days of the filing of the petition. The Debtor must make
direct payments to the Trustee by money order or cashier’s check until the employer deduction begins. Include your name
and case number on your money order or cashier’s check. Contact the Trustee for the payment mailing address. In addition,
debtors may need to pay their tax refunds, personal injury proceeds and other such funds to the trustee.



ORDER OF DISTRIBUTION
The following order of priority shall be utilized with respect to all payments received under the Plan terms:
     1. Any unpaid portion of the filing fee;
     2. Notice fees equal to $.50 per page of the Plan, multiplied by the number of creditors listed on the debtor’s
          schedules;
     3. The Trustee's fees for each disbursement, the percentage of which is fixed by the U.S. Trustee;
     4. Ongoing mortgage payments on real estate;
     5. Allowed administrative expenses;
     6. Attorney’s fees and other secured creditors as set forth in the Chapter 13 Procedures Manual;
     7. Priority creditors as set forth in the Plan;
     8. Any special class of unsecured creditors as set forth in the Plan; and
     9. General unsecured creditors.
2.   ADMINISTRATIVE EXPENSES

                               Administrative Creditor                                      Estimated Amount of Claim




ATTORNEY’S FEES
     Attorney name: J. D. GRAHAM, PC
        Flat fee through Plan $4,500.00 OR
         The Debtor’s counsel elects to be paid on an hourly basis and will file a fee application(s) for approval of fees. No
     fees shall be disbursed until a fee application is approved by the Court. However, the Trustee shall reserve a total of
     $4,500.00 for payment toward such application, pursuant to the Order of Distribution and the Chapter 13 Procedures
     Manual.
3.   REAL ESTATE – CURING DEFAULTS AND MAINTAINING PAYMENTS
     Post-petition payments shall be made by the Trustee if (i) a pre-petition default exists; (ii) a post-petition, pre-
     confirmation default occurs; or (iii) a post-confirmation default arises that cannot be cured by the Debtor within six
     months. Otherwise, post-petition payments may be made directly by the Debtor to the creditor. Where the Trustee is
     disbursing the ongoing payments, the first mortgage payment to be disbursed will be that which becomes due in the
     second month after the month in which the petition is filed. In this situation, a mortgage holder should file a “pre-
     petition” claim that includes both the pre-petition arrearage and all post-petition contractual payments not disbursed by
     the Trustee as set forth above. Similarly, a Debtor must include the amount of any such payment(s) in the pre-petition
     arrearage calculation. (See the Chapter 13 Procedures Manual for examples and further instruction.)

     For ongoing payments brought in due to a post-petition default, payments by the Trustee are to begin on the first due
     date after the month in which the amended or modified Plan is filed, or as otherwise ordered by the Court. All payments
     received from the Trustee must be credited by the creditor as the Plan directs. Pursuant to 11 U.S.C. § 524(i), ongoing
     post-petition mortgage payments tendered under the Plan by either the Trustee or the Debtor shall be credited by the
                       Case 18-30791-lkg           Doc 78       Filed 08/05/19        Page 3 of 9


    holder and/or servicer of said claim only to such payments and may not be used for any other purpose without prior
    approval of the Court. Pursuant to 11 U.S.C. § 524(i), payments for pre-petition mortgage arrearages tendered under the
    Plan by the Trustee shall be credited by the holder and/or servicer of said claim only to such arrearages and may not be
    used for any other purpose without prior Court approval

    The Chapter 13 Procedures Manual sets forth the terms concerning notice of payment changes; notice of fees, expenses
    and charges; form and content of said notice; determination of fees, expenses or charges; notice of final cure payment;
    response to notice of final cure payment; determination of final cure and payment; and the consequences of the failure
    to notify. If a conflict arises between the terms set forth in the Chapter 13 Procedures Manual and any bankruptcy rule,
    the federal and local bankruptcy rule(s) shall supercede the Manual.
A) Payment of ongoing post-petition mortgage payments by the Debtor is as follows:
                        Lien                                          Estimated Monthly       Payment            Payment
      Creditor                            Property Address
                        No.                                                Payment            Start Date         End Date
   Regions Bank          1               1336 S. Pine                      $101.00              6/1/18          Duration of
                                      Centralia IL 62801                                                           plan




B) Payment of ongoing post-petition mortgage payments by the Trustee is as follows:

                                                                       Estimated
                            Lien
       Creditor                            Property Address            Monthly           Payment               Payment
                            No.
                                                                       Payment
                                                                      bhcvbccvbc         Start Date            End Date




The estimated monthly payment amount referenced in Part 3A and 3B above may change based upon Proof(s) of Claim
filed and/or subsequent Notice of Mortgage Payment Change.

C) Payment of pre-petition arrearages, first post-petition (“limbo”) payment; and/or post-petition arrearages, arising
from a default in mortgage payments that were being made directly by the Debtor to the creditor, are as follows:

                                                                                                           Type of Payment
                                   Lien
           Creditor                                   Property Address              Estimated Claim        (i.e. Limbo, Pre
                                   No.
                                                                                                           or Post-petition)




 D) Real Estate Secured Claims which will be paid in full:
                 Creditor                  Lien               Property Address                Estimated          Interest
                                           No.                                                 Claim              Rate




 THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX
 TITLED “INCLUDED” IN SECTION I ABOVE.


E) Residential Real Estate Secured Claims to which 11 U.S.C §506 Valuation is Applicable (Lien Stripping):
                       Case 18-30791-lkg             Doc 78       Filed 08/05/19            Page 4 of 9


The Debtor will file a separate adversary proceeding to avoid the following wholly unsecured mortgages. Claims listed in
this subsection are debts secured by real estate on the Debtor’s primary residence. These claims are being modified pursuant
to 11 U.S.C. §1322(b)(2). The real estate mortgage in questions is not protected by the anti-modification provision of Section
1322(b)(2) either because the value of the real estate minus any priority liens indicates no value to support a secured claim
under 11 U.S.C. §506(a) or that the loan has matured pursuant to 11 U.S.C. §1322(c). (The appropriate section is indicated
below.) That pursuant to 11 U.S.C. §1325(a)(5)(B) the creditor will continue to retain the lien on the residential real estate
until the Debtors receive a discharge pursuant to Section 1328 of the Bankruptcy Code. Upon the entry of the order of
discharge the lien is voided. These claims will be paid either the value of the secured property as stated below or the secured
amount of that claim as listed on the Proof of Claim, whichever is less, with interest as provided below. Any portion of a
claim that exceeds the value of the secured property will be treated as an unsecured claim without the necessity of an objection.



    Creditor           Property       Value of Real        Estimated        Interest Rate       Estimated       Code Section
                       Address         Estate After         Claim                               Monthly         Relief Upon
                                      Priority Liens                                            Payment
                                                                                                                [1322(b)(2) or
                                      are Deducted
                                                                                                                   1322(c)]




THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX TITLED
“INCLUDED” IN SECTION I ABOVE.
F) Real Estate Secured Claims to which 11 U.S.C. § 506 Valuation is Applicable (“Cram Down Claims”):

Claims listed in this subsection are debts secured by real estate that is not the Debtor’s primary residence. These claims will
be paid either the value of the secured property as stated below or the secured amount of that claim as listed on the Proof of
Claim, whichever is less, with interest as provided below. Any portion of a claim that exceeds the value of the secured
property will be treated as an unsecured claim without the necessity of an objection.
                                                          Value (after                                           Estimated
                                                                                Estimated        Interest
         Creditor            Property Address             deducting all                                          Monthly
                                                                                 Claim            Rate
                                                          senior liens)                                          Payment




G) Real Estate Property Tax Claims shall be paid as follows: To the extent that taxes are due or will become due, they
   will be paid directly by the Debtor or pursuant to any applicable note and mortgage on the property.
4. SECURED CLAIMS AND VALUATION OF COLLATERAL UNDER 11 U.S.C. SECTION 506
A) Secured Claims to which 11 U.S.C. § 506 Valuation is NOT Applicable (“910 Claims”):
Claims listed in this subsection are debts secured by a purchase-money security interest in a personal motor vehicle acquired
for the personal use of the debtor, incurred within the 910 days preceding the date of the filing of the bankruptcy or debts
secured by a purchase-money security interest in "any other thing of value” incurred within one year preceding the date of
the filing of the bankruptcy. These claims will be paid in full with interest as provided below.
                                                                                                            Estimated Monthly
       Creditor                       Collateral                  Estimated Claim       Interest Rate
                                                                                                                 Payment




THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX
TITLED “INCLUDED” IN SECTION I ABOVE.
                       Case 18-30791-lkg               Doc 78        Filed 08/05/19       Page 5 of 9


B) Secured Claims to which 11 U.S.C. § 506 Valuation is Applicable (“Cram Down Claims”):
Claims listed in this subsection are debts secured by personal property not described in the immediately preceding paragraph
of this Plan. These claims will be paid either the value of the secured property as stated below or the secured amount of that
claim as listed on the Proof of Claim, whichever is less, with interest as provided below. Any portion of a claim that exceeds
the value of the secured property will be treated as an unsecured claim without the necessity of an objection.
For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a
proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below.
                                                                                                             Estimated Monthly
       Creditor              Collateral                Value         Estimated Claim    Interest Rate
                                                                                                                  Payment




C) Surrender of Property:
This section allows for the surrender of collateral. The Debtor surrenders any and all right, title and interest in the following
collateral. If the creditor believes that it may be entitled to a deficiency claim under applicable law, then the secured creditor
must file its secured claim before the non-governmental claims bar date. Within 90 days following the claims bar date,
the secured creditor shall file an amended Proof of Claim indicating the unsecured deficiency balance (if any), unless
an extension is approved by the Court. Any objection to a timely filed deficiency claim shall be filed within 45 days of
the date the deficiency claim was filed, or the same is deemed allowed. Absent leave of Court, deficiency claims filed outside
of this 90-day period (or any extension granted by the Court) are deemed disallowed without action by any party. Upon entry
of the Order lifting the automatic stay, the Debtor must reasonably cooperate with the creditor in either making the collateral
available for pickup or in supplying information of the collateral’s last known location.
   The debtor(s) elect to surrender to each creditor listed below the collateral that secured the creditor’s claim. The debtor(s)
request that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be terminated as to the collateral only
and that the stay under §1301 be terminated in all respects.
                                                                                              Estimated Monies Previously
                  Creditor                              Collateral Surrendered
                                                                                                   Paid by the Trustee




5.   SEPARATELY CLASSIFIED CLAIMS
                                          Collateral             Secured/        Estimated        Interest
            Creditor                                                                                               Paid By
                                                                Unsecured         Claim            Rate




6.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
All executory contracts and unexpired leases are rejected, except the following which are assumed:
     A) Payment of executory contracts and unexpired leases directly by the Debtor is as follows:
                                                                                                                      # of
                  Creditor                                     Collateral                    Monthly Payment        Payments
                                                                                                                    Remaining




     B) Payment of arrearages by the Trustee is as follows:
                         Case 18-30791-lkg           Doc 78       Filed 08/05/19         Page 6 of 9


                                                                                                                    Estimated
          Creditor              Collateral                   Address                   Est. Claim     Int. Rate     Monthly
                                                                                                                    Payment




Since the claims in Part 3F, 4A, 4B and 6B are based on the allowed claim amount, the estimated monthly payment in
those sections is provided by the Debtor for reference only.


7.    PRIORITY CLAIMS
     A) Domestic Support Obligations:

     The Debtor is required to pay all post-petition domestic support obligations directly to the holder of the claim and not
     through the Chapter 13 Plan.

     1. Name of Debtor owing a domestic support obligation:
                                                                                                                     Is DSO
            DSO Claimant Name                    Address, City, State and ZIP        Estimated Arrearages           Current?
                                                                                                                    [Y or N]




     B) Domestic Support Obligations Assigned to or Owed to a Governmental Unit Under 11 U.S.C. § 507(a)(1)(B):
                                                                                                                  State Agency
             Government Entity                      Estimated Arrearages            Estimated Amount Paid
                                                                                                                  Case Number




C)        Secured Income Tax Claims and Priority Claims Under 11 U.S.C. § 507:
     All allowed secured tax obligations shall be paid in full by the Trustee as set forth herein. All allowed priority claims
     shall be paid in full by the Trustee as set forth herein, unless the creditor agrees otherwise:

                                                   Priority OR Secured                 Estimated Claim            Interest Rate
                     Creditor
                                                (Must list the classification)             Amount                   (If Any)
                       IRS                                Priority                       $18,353.26                     0
                     IDOR                                  Priority                         $619.13                    0


8.    LONG-TERM DEBTS PAID DIRECTLY BY THE DEBTOR OR CO-DEBTOR TO THE CREDITOR
                                                                                                                     Number of
                                                                            Estimated Claim         Monthly
         Creditor                Collateral       Is there a Co-Debtor?                                              Payments
                                                                                Amount              Payment
                                                         [Y or N]                                                    Remaining
                       Case 18-30791-lkg              Doc 78        Filed 08/05/19         Page 7 of 9


THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX
TITLED “INCLUDED” IN SECTION II ABOVE.
9. AVOIDANCE OF LIENS
The Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase money security interests,
judicial liens, wholly unsecured mortgages or other liens that impair exemptions, and the Trustee shall make no distributions
thereon.
                                                                                                       Amount of Lien to be
                  Creditor                                   Collateral/Property
                                                                                                           Avoided




THE FOLLOWING PLAN PROVISION WILL BE EFFECTIVE ONLY IF THERE IS A CHECK IN THE BOX
TITLED “INCLUDED” IN SECTION III ABOVE.
10. NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.




11. UNSECURED CLAIMS
The minimum amount the Debtor must pay to all classes of allowed non-priority unsecured claims is $3,000.00
or    100%.

12. POST PETITION CLAIMS
Post-petition claims shall not be paid by the Trustee unless the Debtor amends the Plan to specifically address such claims.
Absent such an amendment, the Trustee shall not disburse any monies on said claims and these debts will not be discharged.

13. LIEN RETENTION
With respect to each allowed secured claim to be paid in full through the Plan, other than mortgage or long-term debts, the
holder of such claim shall retain the lien securing its claim until the earlier of (i) the payment of the underlying debt determined
under non-bankruptcy law; or (ii) entry of the discharge order under 11 U.S.C. § 1328.

14. PROOF OF LIEN PERFECTION
Any individual and/or entity filing a secured claim must provide the Chapter 13 Trustee, the Debtor, and Debtor’s counsel
with proof of lien perfection at the time its claim is filed and shall attach such documentation to its Proof of Claim pursuant
to Bankruptcy Rule 3001.

15. VESTING OF PROPERTY OF THE ESTATE
Property of the estate shall revest in the Debtor upon confirmation of the Debtor’s Plan, subject to the rights, if any, of the
Trustee to assert a claim to additional property of the estate acquired by Debtor post-petition pursuant to 11 U.S.C. § 1306.

16. PAYMENT NOTICES
Creditors in Section 3 of this Plan (whose rights are not being modified) and in Section 6 of this Plan (Assumed Executory
Contracts/Unexpired Leases) may continue to mail customary notices or coupons to the Debtor or Trustee notwithstanding
the automatic stay.
                       Case 18-30791-lkg             Doc 78       Filed 08/05/19         Page 8 of 9



17. OBJECTIONS TO CLAIMS
Absent leave of Court, any objection to a timely filed general unsecured claim shall be filed within 45 days following the
expiration of the claims bar date for that claim. Objections to secured and/or amended claims shall be filed within 45 days
from the applicable claims bar date or within forty-five 45 days from the date of filing of the claim, whichever is later.

18. STAY RELIEF
Notwithstanding any provision contained herein to the contrary, distribution to a secured creditor(s) who obtains relief from
the automatic stay will terminate immediately upon entry of an Order lifting or terminating the stay, except to the extent that
an unsecured deficiency claim is subsequently filed and allowed. Absent an Order of the Court, relief from the automatic
stay shall also result in the Trustee ceasing distribution to all junior lien holders.

19. DEBTOR REFUNDS
Upon written request of the Debtor, the Trustee is authorized to refund to the Debtor, without Court approval, any erroneous
overpayment of regular monthly payments received during the term of the Plan that have not been previously disbursed.

20. PLAN NOT ALTERED FROM OFFICIAL FORM
By filing this Plan, the Debtor and the Debtor’s counsel represent that the Plan is the official form authorized by the Court.
Changes, additions or deletions to this Plan are permitted only with Leave of Court.

21. REASON(S) FOR AMENDMENT(S)
Set forth a brief, concise statement of the reason(s) for the amendment(s). In addition, if there is a substantial change to the
proposed Plan payments, or if the Trustee so requests, file an amended Schedule I & J.

To modify the funding paragraph
To modify the pool for unsecured creditors



Signatures

/s/J. D. Graham                                                           Dated August 5, 2019

Signature(s) of Debtor(s) (required if not represented by and an attorney, otherwise optional)
                  Case 18-30791-lkg       Doc 78    Filed 08/05/19    Page 9 of 9


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
In re:                                          )
                                                )
Charles L. Lentz Jr.                            ) Case No. 18-30791
                                                ) Chapter 13
                       Debtor(s).               )


                                  CERTIFICATE OF SERVICE

       Comes now Debtor(s), Charles L Lentz Jr., by and through his attorney, and certify that on
August 5, 2019, via first-class mail, postage prepaid, a true and accurate copy of the Amended Chapter
13 Plan Number 4 was served upon the following persons that were not served electronically:



                                     RESPECTFULLY SUBMITTED,

                                      By:_/s/ Julia A. Black
                                            J.D. GRAHAM, P.C.
                                            Attorney for Debtor
                                            1 Eagle Center Suite 3A
                                            O’Fallon, IL 62269
                                            618-235-9800
                                            618-235-9805 fax
                                            jd@jdgrahamlaw.com



Russell C. Simon
Chapter 13 Trustee
24 Bronze Pointe
Swansea, IL 62226

U.S. Trustee
Becker Building, Ste. 1100
401 Main St.
Peoria, IL 61602

All creditors on mailing matrix
